T. G. Kavanagh, J.*
This action arises ont of an accident which occurred on October 13, 1964, wherein plaintiff’s decedent, a passenger in a vehicle operated by James M. Boeci, suffered fatal injuries in a one-car accident which occurred at the intersection of Taft road and Island drive in Clay township, St. Clair county, Michigan. The car in which plaintiff’s decedent was riding was traveling southeast on Taft road, a highway which terminates at its intersection with Island drive, thereby forming a so-called “dead-end” intersection.
The vehicle in which plaintiff’s decedent was a passenger failed to stop at the intersection. It continued through the intersection onto private property to the south and collided with a tree.
Plaintiff claimed liability on the part of the defendant board of county road commissioners alleging a duty on the part of the defendant to keep Taft road reasonably safe, fit and convenient for public travel, a breach of that duty, which breach was a proximate cause of the fatal injuries to plaintiff’s decedent and damages.
The trial court denied defendant’s motion for summary judgment1 on July 25, 1966. On appeal this case was consolidated with the case of Mullins v. Wayne County, ante, p 365, and argued before *392our Court sitting en banc. Our decision in Mullins (decided today) controls disposition of this case.
Affirmed, with costs to appellee.
It. B. Burns, Fitzgerald, J. Ií. Gtíllis, and Levin, JJ., concurred with T. G-. Kavanagh, J.

 Thomas Giles Kavanagh, Justice of the Supreme Court, assigned to sit on the Court of Appeals from February 27, 1969, “until the work assigned has been completed” pursuant to Const 1963, art 6, § 4, and CLS 1963, § 600.22Ó, as amended.


 OCR 3963, 117.